Order entered July 25, 2022




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00501-CV

           DOWNTOWN MCKINNEY PARTNERS, LLC, Appellant
                            V.
                 INTERMCKINNEY, LLC, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-03474-2020

                                           ORDER

      On July 21, 2022, we ordered appellant’s brief be filed no later than August

22, 2022. Although a reporter’s record had not been filed, appellant’s docketing

statement indicated that appellant would not be requesting the record and that a

record did not exist. However, a record exists, has been requested, and, based on

court reporter Denise Carrillo’s July 21, 2022 letter, can be filed by August 5,

2022. Accordingly, we RESET the brief deadline. We ORDER the reporter’s

record be filed no later than August 5, 2022 and appellant’s brief be filed within

thirty days of the filing of the record.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE